Citation Nr: 0409232	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  97-25 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
shrapnel scars to the left buttocks with retained multiple 
foreign bodies, to include tender scar and sensory 
disturbances associated with gluteal nerve damage, currently 
rated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
shrapnel scars to the right buttocks, to include scarring and 
sensory disturbance associated with gluteal nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1971.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision from the 
Department of Veterans Affairs (VA) Medical & Regional Office 
(RO) Center in Ft. Harrison, Montana, that increased the 
rating for shrapnel scars of the buttocks from zero to 10 
percent.


REMAND

Review of the veteran's claims at this time would be 
premature.  He was scheduled to appear at a personal hearing 
before a Veterans Law Judge in Washington, DC, on April 8, 
2004.  On March 22, 2004, he indicated that he could not 
attend the scheduled hearing and requested instead a video-
conference hearing at the Seattle, Washington, RO.  To accord 
the veteran due process, he should be scheduled for an 
appropriate Board hearing.  See 38 C.F.R. § 20.700 (2003).  
Accordingly, the case is hereby REMANDED for the following 
action:

Schedule the veteran for a video-
conference hearing before a Veterans Law 
Judge at the Seattle, Washington, RO, in 
accordance with applicable law.  A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



